DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received September 30, 2019.
	Claims 1-7 are pending and have been examined.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 

Claim 6 is a method, which is a process.
Claim 7 is a non-transitory computer readable medium, which is an article of manufacture.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 1, 6, and 7, which are similar in scope, is defined as:
managing rental of moving objects capable of establishing communication with an external device, 
acquire: 
credibility information including credibility which is a numerical form of credit of a user carrying a terminal 
positional information about the moving objects

[send] permission information for permitting rental of at least one of the moving objects present in a predetermined area covering a position of the terminal when the credibility included in the credibility information about the user is equal to or greater than a prescribed value and the moving objects are present in the predetermined area.
The abstract idea steps recited in claims 1, 6 and 7 are those which could be performed mentally, including with pen and paper.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).

The term "certain" qualifies the "certain methods of organizing human activity" grouping as a reminder of several important points. First, not all methods of organizing human activity are abstract ideas (e.g., "a defined set of steps for combining particular ingredients to create a drug formulation" is not a certain "method of organizing human activity"), In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1160-61, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). Second, this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in MPEP § 2106.04(a)(3). Finally, the sub-groupings encompass both activity of a single person (for example, a person following a set of 

These steps could be performed as a mental process, as follows. First, one can mentally manage the rental of "moving objects," which would be, for example, cars or bikes.  That these moving objects are capable of communication with an external device does not prevent them from being managed mentally because one can manage rental of any objects (this limitation merely defines the objects being rented).  Then, one can acquire information mentally, including information credibility information such as the numerical form of credit of a user, like a user's credit score; positional information about the moving objects, such as an address of the moving objects; and positional information about the terminal, in other words, the address of the mobile device that is renting the object (where the user is).  Then, permission information for permitting rental can be sent mentally because mental process includes pen and paper, and therefore a paper permission can be sent.  That the credibility is equal to or greater than a prescribed value and the moving objects are present is a mental step of observation and judgment, merely applying predetermined rules to determine whether a moving object can be rented.  Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claims 1, 6, and 7 above, mentally, which makes it a mental process.  
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 1 recites the following additional elements:
An apparatus
Processor comprising hardware, the processor being configured to acquire information
Transmit to the terminal, information
Claim 6 recites the following additional elements:

Claim 7 recites the following additional elements:
A non-transitory computer-readable recording medium on which a program [for performing the abstract idea] is recorded, the program instructing a processor to execute [other abstract idea steps].
These elements are merely instructions to apply the abstract idea to a computer because elements such as an apparatus, processor comprising hardware, transmitting information, and a computer-readable recording medium with a program are elements of generic computers.  Because the abstract idea steps are merely applied to these elements, this is no more than a commonplace business method (car/bike rental) being performed on a computer.  See MPEP 2106.05(f)(2).  Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application.  The claims are therefore directed to an abstract idea.  
Because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, imitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  Then, the examiner will re-evaluate any additional element or combination of elements that was considered to be insignificant extra-solution activity per MPEP § 2106.05(g), because if such re-evaluation finds that the 
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  The analysis is carried over; the elements read on a generic computer that transmits information, which is a mere apply it limitation.  Therefore, Applicant's additional elements in combination are well-understood, routine, and conventional activity and Applicant has not claimed significantly more than the abstract idea.  
Per the dependent claims:
	Claim 2 further defines the abstract idea by further defining the predetermined area as a "closed area," which merely defines the kind of area that is received as information and used to allow the rental.  Claim 2 does not contain additional elements not already analyzed that would be a practical application or significantly more than the abstract idea.  
	Claim 3 further defines the abstract idea by further determining the predetermined area based on acquired positional information, and information is sent when a moving object is in the predetermined area.  These steps can be performed mentally by observation, that is, that one is told that a moving object is in an area and the predetermined area has a rule that positional information is used.  Claim 3 does not contain additional elements not already analyzed that would be a practical application or significantly more than the abstract idea.  

	Claim 5 has the additional element of a processor configured to acquire the positional information about the terminal from the terminal, which as a cellphone (terminal) can share GPS information, and cellphones are generic computers including in combination with another computer, see TLI Comms, MPEP 2106.05(f)(2), is not a practical application or significantly more.  
Therefore, claims 1-7 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US PGPUB 2019/0360825 A1 ("Wang") in view of Robinson et al., US PGPUB 2010/0106534 A1 ("Robinson").
	Per claims 1, 6, and 7, which are similar in scope, Wang teaches a rental management apparatus for managing rental of moving objects capable of establishing communication with an external device, in par 066 where the server is able to transmit instructions to the vehicle, which teaches that the moving object is capable of establishing communication with an external device, and the server (item 110) along with the terminal device (130) are in communication (making a rental management apparatus).  See par 066: "For instance, the server 110 may determine one or more vehicles 140 in response to the service order received from the terminal device 130 and transmit the information relating to the one or more vehicles 140 to the terminal device 130, including, for example, the locations of the one or more vehicles 140, the fees for the ride (e.g., the total fees for the ride, the hourly rate for the ride), or the like, or a combination thereof. The server 110 may also transmit an instruction to lock a vehicle 140, an instruction to unlock the vehicle 140, the information indicating that the vehicle 140 is out of range, navigation information, etc."
	Wang then teaches the rental management apparatus comprising a processor comprising hardware, the processor being configured to: acquire: positional information about the moving objects; in par 071 where a map is shown on the user's terminal device (item 130) with the locations of the vehicles, as determined by server, item 110.  See par 071: "Merely by way of example, the terminal device 130 may be configured to transmit a service request to the server 110 for searching for vehicles 140 near the location of the terminal device 130. The server 110 may determine one or more vehicles 140 (e.g., the locations of the vehicles 140, number of the vehicles 140) near the location of the terminal device 130 according to and in response to the service request. The server 110 may also transmit information relating to the determined one or more vehicles 140 to the terminal device 130 via the network 
	Wang then teaches credibility information [] of a user carrying a terminal in par 065 where user account information is communicated to the server in the service request.  See par 065: "The service request may include order information relating to the ride and/or the vehicle 140, including, for example, a vehicle type, a departing place, a destination, mileage, a route, or the like, or any combination thereof. The service request may also include the information relating the user (e.g., the user account information) and/or the terminal device 130 (e.g., the location of the terminal device 130)."
	Wang then teaches and positional information about the terminal in par 065 where the server (a part of the rental management apparatus) receives information about the location of the terminal device.  
	Wang then teaches and transmit, to the terminal, permission information for permitting rental of at least one of the moving objects present in a predetermined area covering a position of the terminal when the moving objects are present in the predetermined area in par 066 where information to unlock the vehicle is transmitted to the terminal, which under a broadest reasonable interpretation teaches permission information for permitting rental.  Further, the vehicles are in a location, which as taught in pars 0110-0111 is a circle or other shape around the user terminal device.  See par 066: "For instance, the server 110 may determine one or more vehicles 140 in response to the service order received from the terminal device 130 and transmit the information relating to the one or more vehicles 140 to the terminal device 130, the location area of the vehicle 140 may be a circular region with the location of the terminal device 130 as the center and the distance between the vehicle 140 and the terminal device 130 as a radius.  In some embodiments, the shape of the location area of the vehicle 140 may include other forms, such as a square, a rectangle, a triangle, a pentagon, a hexagon, which is not limited to the present disclosure. For example, the location area of the vehicle 140 may be a square region with the location of the terminal device 130 as the center and double of the distance between the vehicle 140 and the terminal device 130 as a side length.
	Wang does not teach  credibility information including credibility which is a numerical form of credit of a user; credibility included in the credibility information about the user is equal to or greater than a prescribed value [in order to rent a vehicle].  
	Robinson teaches a risk-management system for a rental agreement including for the use of a vehicle.  See abstract.
	Robinson teaches credibility information including credibility which is a numerical form of credit of a user par 018: "Renter data can be obtained from renter 114, one or more guarantors 108a/108b, one or more rental agencies 104, and/or one or more third parties 112. For example, third party 112 can be a credit reporting institution and can provide certification entity 102 with the credit score for renter 114. 
Robinson then teaches credibility included in the credibility information about the user is equal to or greater than a prescribed value [in order to rent a vehicle] in par 016 where a risk assessment needs to "meet a threshold" (teaching being equal than or greater to) in order for the rental to be authorized.  See par 016: "For example, the restriction may involve prohibiting renter 114 from renting or may require renter 114 to agree to a punitive condition, such as paying a surcharge." In par 035: "Once the necessary qualification data has been received, certification mechanism 204 of certification entity 102 can evaluate it per one or more established criteria (step 304). Depending upon implementation, certain criteria can be given more weight in the assessment. For example, guarantor data can be given more weight than the amount of time since driver's license issuance. The presence of a DUI citation can be given substantial weight relative to other criteria. In one scenario, only guarantor data is assessed. Various weighting configurations can be established per the criteria of certification entity 102 so that an accurate assessment can be generated. Certification mechanism 204 can determine a level of risk per this assessment (step 306), which can be employed to determine if renter 114 is an acceptable risk (step 308). For instance, certification mechanism 204 can determine whether the level of risk meets a particular risk threshold requirement. In one embodiment, certification mechanism 204 can generate a risk score reflective of the level of risk of renter 114, however, this is not to be construed as limiting as any measurement of risk can be employed. If the level of 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the location based rental teaching of Wang with the credibility information including a numerical credit of a user for a predetermined risk level teaching of Robinson because Robinson teaches the following improvements:
A risk assessment of a customer is particularly important when the property to be rented has significant value, such as a vehicle. As such, a rental agency may employ strict guidelines when determining whether to rent to an individual. This may be especially true if the renter is potentially judgment proof. A rental agency's risk is significantly higher if the renter does not have the financial wherewithal to reimburse the rental agency for repairing or replacing the rented goods.
What is needed is a system and method for enabling individuals to certify their level of risk, thereby enabling them to rent vehicles from rental agencies without any hindrances. Additionally, what is needed is a system and method for providing a rental agency with a level of assurance of an individual's qualifications for a rental by receipt of certification information.

Pars 002 and 004.  As taught by Robinson, there is a need for properly assessing risk because some renters may not have the means to pay a judgment (judgment proof).  Robinson identifies a need to certify a level of risk and qualify an individual for rental.  Therefore, one ordinarily skilled in the art would be motivated to modify Wang with Robinson because one would want to ensure that renters are appropriately qualified to rent the vehicles taught in Wang, to minimize losses.  Further, as taught in Robinson, above, with a level of assurance rentals can be safely made, making rentals overall more effective.  As these teachings of Robinson would improve vehicle rental by reducing risk and providing assurance, one would be motivated by these specific teachings, suggestions, and motivations of Robinson to modify Wang with Robinson.  

wherein the predetermined area is a closed area which is determined previously in par 0114 where the vehicle location is determined to be in a map, which is under a broadest reasonable interpretation is determined previously because the map is transmitted to the requester terminal when the user requests a vehicle (the map must be generated before it is sent to the terminal, therefore it is determined previously).  Then, Wang teaches and the processor is configured to transmit the permission information to the terminal when the position of the terminal which is acquired is in the closed area in par 0114 where "the map" (which teaches previously determined) is transmitted when the terminal is in a certain distance (in the map) from the vehicle.  The terminal must be in the closed area because both the terminal and the vehicle are shown on the map.  See par 0114: "In some embodiments, the map transmitted to the requester terminal may include the marking of the location area of the vehicle 140. For example, when the requester terminal is near the vehicle 140 (e.g., a distance between the vehicle 140 and the requester terminal is lower than a threshold), the processing device 112 (e.g., the transmission module 530) may transmit the map, including the markings of the location area of the vehicle 140 and the location of the requester terminal, to the requester terminal. Alternatively, the map, including the marking of the location area of the vehicle 140, may be transmitted to the requester terminal, and the requester terminal may determine its location and display the map with the marking of the location area of the vehicle 140 along with the location of the requester terminal.  
processor is configured to determine the predetermined area based on the acquired positional information about the terminal in par 0108 where the terminal device determines the location area of the vehicle, which teaches predetermined area.  See par 0108:  "In some embodiments, the processing device 112 may determine the location area of the vehicle 140 based on the location of the terminal device 130 and the intensity of the short-range wireless signal. In some embodiments, the vehicle 140 may certainly be located in the location area of the vehicle 140. Alternatively, the location area of the vehicle 140 may be a high probability (e.g., 99%, 98%, 95%) area where the vehicle 140 may be located."  Then, Wang teaches transmit the permission information to the terminal when at least one of the moving objects is present in the predetermined area in par 0112 where the location area of the vehicle is transmitted to the terminal device on a map, which teaches transmit the permission information to the terminal because in par 0114 the user can then request to use the vehicle.  See par 0112: "In some embodiments, the location area of the vehicle 140 may be marked on a map in the application related to the vehicle 140 sharing service installed in the terminal device 130. In some embodiments, the location area of the vehicle 140 may be marked as a point, representing the center of the location area of the vehicle 140, on the map. In some embodiments, the processing device 112 (e.g., the transmission module 530) may transmit the location area of the vehicle 140 to a terminal device 130, when, for example, the application relating to the vehicle sharing service installed in the terminal 
	Per claim 4, Wang and Robinson teaches the limitation of claim 3, above.  Wang further teaches the processor is configured to update the predetermined area in accordance with movement of the position of the terminal in par 0103 where the location of the terminal device is updated in real time or at predefined intervals, and in par 0109 where a circular region around the terminal device teaches a predetermined area.  See par 0103: "In some embodiments, the location of the terminal device may be determined by the processing device 112 according to a positioning technology. The positioning technology may include a global positioning system (GPS), a global navigation satellite system (GLONASS), a compass navigation system (COMPASS), a BeiDou navigation satellite system, a Galileo positioning system, a quasi-zenith satellite system (QZSS), a WiFi positioning technology, or the like, or any combination thereof. In some embodiments, the processing device 112 may obtain the location of the terminal device 130 in real-time or substantially real-time. For example, the processing device 112 may update the location of the terminal device 130 at predetermined intervals (e.g., every 0.5, 1, 2, 3, 5, 10 seconds)."  See par 0109: "In some embodiments, the location area of the vehicle 140 may be a circular region centered at the location of the terminal device 130, and the radius of the circular region may be determined based on the intensity of the short-range wireless signal."
	Per claim 5, Wang and Robinson teach the limitations of claim 1, above.  Wang further teaches the processor is configured to acquire the positional information about the terminal from the terminal in par 092 where the acquisition module (of the 
	Therefore, claims 1-7 are rejected under 35 USC 103.  
Prior Art Made of Record and Not Relied Upon
The following prior art is considered relevant to Applicant's disclosure but is not relied upon in the above application.  
Wright et al., US PGPUB 2016/0155110 A1, teaches in Par 050 that a risk profile is created for a renter, and in Fig 6 where a credit check is used in that determination.
Wellborn, Mark, "30 Days with Car2Go," Urban Turf [online], published on October 2, 2012, available at: < https://dc.urbanturf.com/articles/blog/30_days_with_car2go/6095 >.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RICHARD W. CRANDALL/Examiner, Art Unit 3689